IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                                                                September 6, 2007
                                No. 06-60649
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

RAFAEL LOYOLA-GOMEZ,

                                                                      Petitioner,

                                     versus

ALBERTO R GONZALES, U S ATTORNEY GENERAL,

                                                                    Respondent.


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A77 405 242


Before KING, STEWART, and OWEN, Circuit Judges.

PER CURIAM:*
      Rafael Loyola-Gomez (Loyola) petitions for review of an order of the Board
of Immigration Appeals (BIA) affirming the denial of an adjustment of status.
Loyola argues that the BIA violated his procedural due process rights when it
refused to exercise its discretion to accept his out-of-time appellate brief. The
brief was submitted several days late and was accompanied by an untimely
request for an extension of the filing time.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      The relief sought by Loyola (namely, an adjustment of status to that of a
legal permanent resident) is discretionary in nature and is not afforded due
process protection. See Ahmed v. Gonzales, 447 F.3d 433, 440 (5th 2006). To
the extent that Loyola argues that the BIA erred in affirming the denial of an
adjustment of status, we lack jurisdiction to review that decision. See 8 U.S.C.
§ 1252(a)(2)(B)(i); Wilmore v. Gonzales, 455 F.3d 524, 528-29 (5th Cir. 2006) .
      PETITION FOR REVIEW DENIED.




                                       2